DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 10/25/2021.
Claims 1, 4-10, 12, 14-15 and 18-45 are pending in this application. In the Amendment, claims 1, 4, 19-20 are amended, claims 2-3, 11, 13, 16-17 are cancelled and claims 21-45 are new. This action is made Final.
Response to Arguments
Applicant’s arguments with respect to claims amended 10/25/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 19-20, 22-25 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Leem et al. (“Leem”, US 2016/0313913) in view of Lin et al. (“Lin”, US 2020/0142554).
As per claim 1, Leem teaches an electronic device, comprising: 
a display device (Leem, para.64, Fig.1, display 151); 
controller 180); and 
memory storing one or more programs configured to be executed by the one or more processors (Leem, para.80, Fig.1, memory 160), the one or more programs including instructions for: 
displaying, via the display device, a first plurality of application icons without displaying a first set of one or more user interface elements, wherein the application icons are selectable to display application user interfaces for corresponding applications (Leem, Figs.5-6, para.120-121, list of executable applications); 
while displaying, via the display device, the first plurality of application icons, detecting a first user input (Leem, Figs.5-6, para.116, touch and drag); and 
in response to detecting the first user input: 
in accordance with a determination that the first user input includes movement in a first direction (Leem, Figs.5-6, para.116, touch and drag to middle/left/right): 
displaying, via the display device, a second plurality of application icons that are different from the first plurality of application icons (Leem, Figs.5-6, application in 520/620 different from 530/630), wherein the application icons are selectable to display application user interfaces for corresponding applications (Leem, Figs.5-6, para.120-121, 169, list of executable applications); and 
in accordance with a determination that the first user input includes movement in a second direction that is different from the first direction (Leem, Figs.5-6, para.116, touch and drag to middle/left/right): 
modifying display of the first plurality of application icons to change a distance between a first application icon of the first plurality of application icons and a second 520; para.116, touch and drag modifies icons to be spaced apart more/less); and 
concurrently displaying, via the display device, the modified first plurality of application icons and the first set of one or more user interface elements (Leem, Fig.7A, para.127; modified icons 720 displayed concurrently with interface 730). 
However, Leem does not explicitly teach the first user input that starts at a first location and ceasing display of the first plurality of application icons.  Lin teaches a device for switching between applications wherein the user input starts at a first location (Lin, para.25, 40-44; Figs.4A-4D, swiping left/right from center of page) and the display of a first plurality of application icons ceases to be displayed in response to movement of an input in a first direction (Lin, para.40; Figs.4A, icons in page 312 cease to be displayed with swipe). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Lin’s teaching with Leem’s device in order to efficiently switch between screens one at a time. 
As per claim 4, the device of Leem and Lin teaches the electronic device of claim 1, the one or more programs further including instructions for: 
while displaying, via the display device, a user interface of an application corresponding to a selected application icon (Leem, Fig.7A, para.127; selected app such as camera icon and corresponding app displayed), detecting a user request to navigate to a home screen (Leem, Figs.5-7, para.116-117, touch and drag shifts screen back to home screen 520/620/720); and 
in response to detecting the user request to navigate to the home screen, replacing display of the user interface of the application corresponding to the selected application with display of the home screen (Leem, Figs.5-7, para.116-117, touch and drag shifts screen back to home screen 520/620/720), wherein displaying the home screen includes concurrently displaying, via modified icons 720 displayed concurrently with interface 730). 
As per claim 5, the device of Leem and Lin teaches the electronic device of claim 1, the one or more programs further including instructions for: 
while concurrently displaying, via the display device, the modified first plurality of application icons and the first set of one or more user interface elements (Leem, Fig.7A, para.127; modified icons 720 displayed concurrently with interface 730), the device detecting a first paging input (Lin, para.25, 40-44; Figs.4A-4D, swiping left/right from center of page); 
in response to detecting the paging input, displaying, via the display device, the second plurality of application icons that are different from the first plurality of application icons (Leem, Figs.5-6, application icons in 520/620 different from 530/630); 
while displaying, via the display device, the second plurality of application icons, detecting a second paging input (Lin, para.25, 40-44; Figs.4A-4D, swiping left/right from center of page); and 
in response to detecting the second paging input, replacing display of the second plurality of application icons with display of the modified first plurality of application icons and the first set of one or more user interface elements (Lin, para.25, 40-44; Figs.4A-4D, swiping left/right from center of page; Leem, Fig.7A, para.127; modified icons 720 displayed concurrently with interface 730). 
As per claim 6, the device of Leem and Lin teaches the electronic device of claim 1, the one or more programs further including instructions for: 
modified icons 720 displayed concurrently with interface 730), detecting a user request to transition the electronic device to a locked state (Lin, Fig.6A, para.62-63, gesture to lock); 
in response to detecting the user request to transition the electronic device to the locked state: 
transitioning the electronic device from an unlocked state to the locked state (Lin, Fig.6A, para.62-63, gesture to lock); and 
ceasing display of the modified first plurality of application icons and the first set of one or more user interface elements (Lin, Fig.6A, para.58-63, password interface displayed); 
while the electronic device is in the locked state, detecting one or more inputs to transition the electronic device to an unlocked state and navigate to a home screen (Lin, Fig.6A, para.58-63, gesture to unlock/password entered); and 
in response to detecting the one or more inputs: 
transitioning the electronic device from the locked state to the unlocked state (Lin, Fig.6A, para.58-63, gesture to unlock/password entered); and
concurrently displaying, via the display device, the modified first plurality of application icons and the first set of one or more user interface elements (Leem, Fig.7A, para.127; modified icons 720 displayed concurrently with interface 730),
As per claim 7, the device of Leem and Lin teaches the electronic device of claim 1, wherein the first user input is detected while the electronic device is in a first orientation (Leem, touch and drag to middle/left/right), the one or more programs further including instructions for: 
while displaying, via the display device, the first plurality of application icons, detecting a third user input that is different from the first user input, wherein the third user input is detected while the electronic device is in a second orientation that is different from the first orientation (Leem, Fig.6, para.124-125, portrait orientation); and 
in response to detecting the third user input (Leem, Fig.6, para.125, touch and drag up/down): 
in accordance with a determination that the detected third user input includes movement in a third direction (Leem, Fig.6, para.125, touch and drag up/down): 
ceasing display of the first plurality of application icons (Lin, para.40; Figs.4A, icons in page 312 cease to be displayed with swipe); and 
displaying, via the display device, the second plurality of application icons that are different from the first plurality of application icons (Leem, Figs.5-6, application icons in 520/620 different from 530/630), wherein the application icons are selectable to display application user interfaces for corresponding applications (Leem, para.120-121, 169, app activated manually and displayed in response to input; Fig.7B, para.128-130, selection of contact displays UI 730 for app); and 
in accordance with a determination that the detected third user input includes movement in a fourth direction that is different from the third direction (Leem, Fig.6, para.125, touch and drag up/down): 
ceasing display of the first plurality of application icons (Lin, para.40; Figs.4A, icons in page 312 cease to be displayed with swipe); and 
interface 730).
Claims 19-20 are similar in scope to claim 1, and are therefore rejected under similar rationale. 
Claims 22-25 are similar in scope to claims 4-7 respectively, and are therefore rejected under similar rationale. 
Claims 34-37 are similar in scope to claims 4-7 respectively, and are therefore rejected under similar rationale. 
	
Claims 8, 10, 18, 26, 28, 32, 38, 40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Leem et al. (“Leem”, US 2016/0313913) and Lin et al. (“Lin”, US 2020/0142554) in view of Jarrett et al. (“Jarrett”, US 2012/0304092).
As per claim 8, the device of Leem and Lin teaches the electronic device of claim 7, the one or more programs further including instructions for: while displaying, via the display device, the first plurality of application icons, detecting a third user input that is different from the first user input (Leem, Fig.6, para.125, touch and drag up/down), wherein the third user input is detected while the electronic device is in a second orientation that is different from the first orientation (Leem, Fig.6, para.124-125, portrait orientation different from landscape). However, the device of Leem and Lin does not teach in response to detecting the third user input, displaying, via the display device, the first set of one or more user interface elements, wherein the first set of one or more user interface elements are overlaid on top of a portion of the first plurality of application icons. Jarrett teaches a device for displaying multiple screens wherein in response to detecting an input (Jarrett, para.140), displaying, via the display device, a first set of user interface overlaid on associated app).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Jarrett’s teaching with the device of Leem and Lin in order to simultaneously view associated interfaces.
As per claim 10, the device of Leem and Lin teaches the electronic device of claim 1, the one or more programs further including instructions for: concurrently displaying, via the display device, the modified first plurality of application icons and the first set of one or more user interface elements (Leem, Fig.7A, para.127; modified icons 720 displayed concurrently with interface 730). However, the device of Leem and Lin does not teach detecting a fourth user input in a predefined region corresponding to the first set of one or more user interface elements, wherein the first set of one or more user interface elements includes a single user interface element; and in response to detecting the fourth user input: in accordance with a determination that the fourth user input includes movement in a fifth direction: maintaining display of the single user interface element; and displaying, via the display device, a second set of one or more user interface elements, wherein the single user interface element and the second set of one or more user interface elements are concurrently displayed. Jarrett teaches a device for displaying multiple screens wherein detecting a user input in a predefined region corresponding to a first set of user interface elements (Jarrett, para.81-83, Figs.12-13, first set 1202), wherein the first set of user interface elements includes a single user interface element (Jarrett, para.81-83, Figs.12-13, element 1202); and in response to detecting a fourth user input: in accordance with a determination that the fourth user input includes movement in a fifth direction (Jarrett, para.81-83, gesture 1010): maintaining display of the single user interface element (Jarrett, para.81-83, element 1202 remains); and displaying a second set of user interface elements (Jarrett, para.81-83, Fig.13, second set 1302), wherein the single user interface element and the second set of user interface elements are concurrently displayed (Jarrett, para.81-83, Figs.12-13, first set 1202 displayed concurrently with second set 1302). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Jarrett’s teaching with the device of Leem and Lin in order to view additional items while saving display space.
As per claim 18, the device of Leem and Lin teaches the electronic device of claim 1, the one or more programs further including instructions for: while concurrently displaying, via the display device, the modified first plurality of application icons and the first set of one or more user interface elements (Leem, Fig.7A, para.127; modified icons 720 displayed concurrently with interface 730), detecting a sixth user input with movement in a seventh direction (Leem, Figs.5-7, para.116-117, touch and drag shifts screen back to home screen 520/620/720); and in response to detecting the sixth user input: in accordance with a determination that the sixth user input with movement in the seventh direction is detected in a predefined region corresponding to the first set of one or more user interface elements (Leem, Figs.5-7, para.116-117, touch and drag shifts screen back to home screen 520/620/720): displaying, via the display device, the first plurality of application icons (Leem, Figs.5-7, para.116-117, touch and drag shifts screen back to home screen 520/620/720); and ceasing display of the first set of one or more user interface elements (Leem, Figs.5-7, para.116-117, touch and drag ceases display of 730); and in accordance with a determination that the sixth user input with movement in the seventh direction is detected in a predefined region corresponding to the modified first plurality of application icons, replacing display of the modified first plurality of application icons with display of the second plurality of icons in page 312 cease to be displayed with swipe).  However, the device of Leem and Lin does not teach wherein the predefined region corresponding to the modified first plurality of application icons does not overlap with the predefined region corresponding to the first set of one or more user interface elements.  Jarrett teaches a device for displaying elements wherein the predefined region corresponding to the application icons does not overlap with the predefined region corresponding to the set of user interface elements (Jarrett, para.77-80, Figs.10-11, points 1102, 1112).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Jarrett’s teaching with the device of Leem and Lin in order to distinguish inputs from one another.
Claims 26, 28 and 32 are similar in scope to claims 8, 10 and 18 respectively, and are therefore rejected under similar rationale. 
Claims 38, 40 and 44 are similar in scope to claims 8, 10 and 18 respectively, and are therefore rejected under similar rationale. 

Claims 9, 27 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Leem et al. (“Leem”, US 2016/0313913) and Lin et al. (“Lin”, US 2020/0142554) in view of Dolbakian et al. (“Dolbakian”, US 2019/0369842).
As per claim 9, the device of Leem and Lin teaches the electronic device of claim 1, the one or more programs further including instructions for: concurrently displaying, via the display device, the modified first plurality of application icons and the first set of one or more user interface elements (Leem, Fig.7A, para.127; modified icons 720 displayed concurrently with interface 730). The device of Leem and Lin teaches the interface element to include a scroll bar interface 730 includes scroll bar), however, the device of Leem and Lin does not teach detecting a user request to vertically scroll the first set of one or more user interface elements; and in response to detecting the user request to vertically scroll the first set of one or more user interface elements, vertically scroll the first set of one or more user interface elements, wherein a portion of the first set of one or more user interface elements ceases to be displayed, and a portion of a second set of one or more user interface elements is displayed.  Dolbakian teaches a device for switching between applications wherein a user may vertically scroll a set of interface elements (Dolbakian, para.63, Fig.1, elements 106); and in response to detecting the user request to vertically scroll the set of interface elements, vertically scroll the set of interface elements, wherein a portion of the first set of interface elements ceases to be displayed, and a portion of a second set of interface elements is displayed (Dolbakian, para.63, Fig.1, elements 106 displayed portion at a time).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Dolbakian’s teaching with the device of Leem and Lin in order to view additional items while saving display space.
Claims 27 and 39 are similar in scope to claim 9, and are therefore rejected under similar rationale. 

Claims 12, 29 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Leem et al. (“Leem”, US 2016/0313913) and Lin et al. (“Lin”, US 2020/0142554) in view of Lin et al. (“Lin2”, US 2020/0192683).
As per claim 12, the device of Leem and Lin teaches the electronic device of claim 1, the one or more programs further including instructions for: concurrently displaying, via the display device, the modified first plurality of application icons and a third set of one or more user modified icons 720 displayed concurrently with interface 730). However, the device of Leem and Lin does not teach detecting a user request to enter an edit mode at a location corresponding to an application icon of the modified first plurality of application icons; and in response to detecting the user request to enter the edit mode, causing one or more user interface elements and application icons to enter an edit mode.  Lin2 teaches a device for managing icons wherein a user request to enter an edit mode at a location corresponding to an application icon of the modified first plurality of application icons (Lin2, para.22, Fig.2, edit mode initiated by launcher app 132 or edit button 260) and in response to detecting the user request to enter the edit mode, causing user interface elements and application icons to enter an edit mode (Lin2, para.22-30, Figs.2-3, apps editable). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Lin2’s teaching with the device of Leem and Lin in order to customize the user interface.
Claims 29 and 41 are similar in scope to claim 12, and are therefore rejected under similar rationale. 

Claims 14-15, 30-31 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Leem et al. (“Leem”, US 2016/0313913) and Lin et al. (“Lin”, US 2020/0142554) in view of Xu (US 2021/0132758).
As per claim 14, the device of Leem and Lin teaches the electronic device of claim 1, the one or more programs further including instructions for: concurrently displaying, via the display device, the modified first plurality of application icons and the first set of one or more user interface elements (Leem, Fig.7A, para.127; modified icons 720 displayed concurrently with interface 730), detecting a change in orientation of the electronic device from a first orientation to a second orientation that is different from the first orientation (Leem, Fig.6, para.124-125, portrait orientation). However, the device of Leem and Lin does not teach in response to detecting the change in orientation of the electronic device from the first orientation to the second orientation, displaying the first plurality of application icons without displaying the first set of one or more user interface elements. Xu teaches a device for displaying application icons wherein in response to detecting a change in orientation of the electronic device, displaying the first plurality of application icons (Xu, para.90, 181, Fig.12c, 27e, third screen displayed) without displaying the user interface elements (Xu, para.90, 181, Fig.12b, 27a, second screen displayed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Xu’s teaching with the device of Leem and Lin in order to improve interaction efficiency (Xu, para.2).
As per claim 15, the device of Leem, Lin and Xu teaches the electronic device of claim 14, the one or more programs further including instructions for: while displaying the first plurality of application icons without displaying the first set of one or more user interface elements (Xu, para.90, 181, Fig.12b, 27a, second screen displayed), detecting a change in orientation of the electronic device from the second orientation to the first orientation (Leem, Fig.6, para.124-125, portrait orientation); and in response to detecting the change in orientation of the electronic device from the second orientation to the first orientation, concurrently displaying, via the display device, the modified first plurality of application icons and the first set of one or more user interface elements (Leem, Fig.7A, para.127; modified icons 720 displayed concurrently with interface 730). 

Claims 42-43 are similar in scope to claims 14-15 respectively, and are therefore rejected under similar rationale. 

Claims 21, 33, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Leem et al. (“Leem”, US 2016/0313913) and Lin et al. (“Lin”, US 2020/0142554) in view of Shin et al. (“Shin”, US 2010/0100841).
As per claim 21, the device of Leem and Lin teaches the electronic device of claim 1, wherein the first set of one or more user interface elements include a plurality of user interface elements (Leem, Fig.7A, para.127; modified icons 720 displayed concurrently with interface 730). However, the device of Leem and Lin does not teach the elements corresponding to different applications. Shin teaches a device for displaying application icons and elements wherein interface elements correspond to different applications (Shin, Fig.1C, 2A, elements 115, 215 of different apps; para.36-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Shin’s teaching with the device of Leem and Lin in order to quickly access device functions and settings.
Claims 33 and 45 and similar in scope to claim 21, and are therefore rejected under similar rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177                                                                                                                                                                                                        
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177